           Case 1:19-vv-00084-UNJ Document 36 Filed 11/16/20 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0084V
                                          UNPUBLISHED


    ELAINE MERCANTE,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: October 15, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

        On January 16, 2019, Elaine Mercante filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome (“GBS”) as a
result of an influenza (“flu”) vaccine administered to her on November 9, 2016. Petition at
1-2. Petitioner further alleges that her vaccine related injuries have lasted more than six
months. Petition at 2. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On May 29, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for GBS. On October 15, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded a total of $181,106.21,
consisting of $122,500.00 in pain and suffering, $13,781.18 for past unreimbursable
expenses, and $44,825.03 for past loss of earnings. Proffer at 1-2. In the Proffer,

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00084-UNJ Document 36 Filed 11/16/20 Page 2 of 5



Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $181,106.21 (consisting of $122,500.00 in pain and suffering,
$13,781.18 for past unreimbursable expenses, and $44,825.03 for past loss of
earnings) in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
          Case 1:19-vv-00084-UNJ Document 36 Filed 11/16/20 Page 3 of 5




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
ELAINE MERCANTE                      )
                                     )
                                     )
            Petitioner,             )
                                    )   No. 19-84V
      v.                            )   Chief Special Master Corcoran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On January 16, 2019, Elaine Mercante (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), as amended. Petitioner alleges that she suffered Guillain-Barré Syndrome

(“GBS”) as a result of an influenza (“flu”) vaccine administered on November 9, 2016. See Petition.

On May 29, 2020, the Secretary of Health and Human Services (“respondent”) filed a Rule 4(c)

Report indicating that this case is appropriate for compensation under the terms of the Act for a

GBS Table injury, and on May 29, 2020, the Chief Special Master issued a Ruling on

Entitlement finding petitioner entitled to compensation. ECF No. 22; ECF No. 26.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $122,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
            Case 1:19-vv-00084-UNJ Document 36 Filed 11/16/20 Page 4 of 5




       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $13,781.18. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       C.       Lost Earnings

       The parties agree that based upon the evidence of record, petitioner has suffered past loss

of earnings. Therefore, respondent proffers that petitioner should be awarded lost earnings in the

amount of $44,825.03. See 42 U.S.C. § 300aa-15(a)(3)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under See 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $181,106.21, in the form of

a check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Elaine Mercante:                             $181,106.21

                                                      Respectfully submitted,

                                                      JEFFERY BOSSERT CLARK
                                                      Acting Assistant Attorney General


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
        Case 1:19-vv-00084-UNJ Document 36 Filed 11/16/20 Page 5 of 5




                                         C. SALVATORE D’ALESSIO
                                         Acting Director
                                         Torts Branch, Civil Division

                                         CATHARINE E. REEVES
                                         Deputy Director
                                         Torts Branch, Civil Division

                                         ALEXIS B. BABCOCK
                                         Assistant Director
                                         Torts Branch, Civil Division

                                         s/ Ronalda E. Kosh
                                         RONALDA E. KOSH
                                         Trial Attorney
                                         Torts Branch, Civil Division
                                         U.S. Department of Justice
                                         P.O. Box 146
                                         Benjamin Franklin Station
                                         Washington, D.C. 20044-0146
                                         Tel.: (202) 616-4476
                                         Email: ronalda.kosh@usdoj.gov
DATED: October 15, 2020
